Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10294299, 9982053 and 9982052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Halloran on 12 May 2021.
The application has been amended as follows: 
In the claims, claims have been amended as follows:

55. (Currently Amended) A combination of binding agents, the combination comprising a first binding agent that does not block the interaction of PD-1 and PD-L1 
a VH comprising complementarity determining regions (CDRs) 1, 2, and 3 as set forth in SEQ ID NOS: 1, 24, and 47, respectively; and a VL comprising CDRs 1, 2, and 3 as set forth in SEQ ID NOS: 70, 93, and 116, respectively; 
a VH comprising complementarity determining regions (CDRs) 1, 2, and 3 as set forth in SEQ ID NOS: 2, 25, and 48, respectively; and a VL comprising CDRs 1, 2, and 3 as set forth in SEQ ID NOS: 71, 94, and 117, respectively; 
a VH comprising complementarity determining regions (CDRs) 1, 2, and 3 as set forth in SEQ ID NOS: 3, 26, and 49, respectively; and a VL comprising CDRs 1, 2, and 3 as set forth in SEQ ID NOS: 72, 95, and 118, respectively; 
a VH comprising complementarity determining regions (CDRs) 1, 2, and 3 as set forth in SEQ ID NOS: 5, 28, and 51, respectively; and a VL comprising CDRs 1, 2, and 3 as set forth in SEQ ID NOS: 74, 97, and 120, respectively; 
a VH comprising complementarity determining regions (CDRs) 1, 2, and 3 as set forth in SEQ ID NOS: 7, 30, and 53, respectively; and a VL comprising CDRs 1, 2, and 3 as set forth in SEQ ID NOS: 76, 99, and 122, respectively; 
a VH comprising complementarity determining regions (CDRs) 1, 2, and 3 as set forth in SEQ ID NOS: 13, 36, and 59, respectively; and a VL comprising CDRs 1, 2, and 3 as set forth in SEQ ID NOS: 82, 105, and 128, respectively; 
a VH comprising complementarity determining regions (CDRs) 1, 2, and 3 as set forth in SEQ ID NOS: 16, 39, and 62, respectively; and a VL comprising CDRs 1, 2, and 3 as set forth in SEQ ID NOS: 85, 108, and 131, respectively; 

2a VH comprising complementarity determining regions (CDRs) 1, 2, and 3 as set forth in SEQ ID NOS: 18, 41, and 64, respectively; and a VL comprising CDRs 1, 2, and 3 as set forth in SEQ ID NOS: 87, 110, and 133, respectively; or, 
a VH comprising complementarity determining regions (CDRs) 1, 2, and 3 as set forth in SEQ ID NOS: 19, 42, and 65, respectively; and a VL comprising CDRs 1, 2, and 3 as set forth in SEQ ID NOS: 88, 111, and 134, respectively.

59. (Currently Amended) The combination of claim 55 wherein the first and/or second binding agents are selected from the group consisting of an Fab, F(ab’)2, Fab', single chain antibody, FV, single domain antibody, mono-specific antibody, bi-specific antibody, tri-specific antibody, multi-valent antibody, chimeric antibody, canine-human chimeric antibody, canine-mouse chimeric antibody, antibody comprising a canine Fc, humanized antibody, human antibody, caninized antibody, CDR-grafted antibody, shark antibody, nanobody,[[ canelid]] camelid antibody, microbody, [[and / or]] intrabody,[[ or]] and derivative thereof.


Conclusion
Claims 55-63 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Brad Duffy/Primary Examiner, Art Unit 1643